Citation Nr: 1626736	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge is a bar to eligibility for benefits from the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to February 1988.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2010 administrative decision of the VA Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO determined that the appellant was not eligible for VA benefits (exclusive of health care under Chapter 17, Title 38, United States Code) due to the character of his discharge from military service in February 1988. 

In January 2015, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge under other than honorable conditions. 
 
2.  The appellant's conduct while in active service did not amount to an offense of moral turpitude or willful and persistent misconduct and there is no other regulatory or statutory bar to benefits, or dishonorable service.


CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claim and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c), (d).  

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court- martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n). 

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the appellant was insane.  38 U.S.C.A. § 5303(b).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

If no statutory or regulatory bar exists, VA will find that the individual qualifies as a veteran because he was discharged under conditions other than dishonorable.

In the present case, the appellant's service personnel records reflect that in September 1987, he was in the presence of Sergeant S., Sergeant F., and Sergeant C. while Sergeant S. was explaining that there were new instructions regarding how to check the vehicles in the motor pool.  The appellant repeatedly attempted to tell Sergeant S. that he was wrong and was told by Sergeant S. to be "at ease."  The appellant reportedly disregarded these commands and subsequently grabbed Sergeant S, pushed him against the wall, and threw several punches.  Sergeant F. and Sergeant C. stepped in and broke up the altercation and the appellant used disrespectful language towards the other service members.  A special court-martial was convened, the appellant was charged with violation of the Uniform Code of Military Justice (UCMJ), Article 91, and the offenses were listed as disrespect, disobedience, and assault on a non-commissioned officer.  A recommendation was made for a trial by special court-martial empowered to adjudge a bad conduct discharge.  

In lieu of a trial, the appellant voluntarily requested a discharge for the Good of the Service.  He submitted a statement prior to discharge in which he explained that he "tried very hard to stay in the Army," that he enjoyed service, and that he "never had any problems [until] lately."  The reasons for his difficulties included the fact that his child was sick and that he was having problems with his family and girlfriend.  He apologized for the offense that he committed and he indicated that he had also apologized to Sergeant S.  He was discharged "for the good of the service" and his character of service was identified as being "under other than honorable conditions."

The only misconduct evident in the appellant's personnel records other than the September 1987 incident occurred in May 1987, at which time he failed to go at the time prescribed to company formation.  He was found to be in violation of UCMJ, Article 86 and the punishment imposed was forfeiture of $153.00 for one month and 14 days restriction.  There is no evidence of any other misconduct during service.

In statements dated in December 2009, the appellant and his representative reported that at the time of the September 1987 incident, the appellant was on medical hold and had been told by Sergeant N. to wax the floors at battalion headquarters and to return to his room when he was finished.  After he finished waxing the floors, Sergeant S. (who was from a different company and had been on medical hold for over a year prior to the appellant being put on medical hold) "started bossing [him] around" and wanted him to perform extra duties.  The appellant turned around to walk away and Sergeant S. reportedly grabbed him by the arm to turn him around and grabbed him by the throat.  The appellant indicated that he was able to get free from Sergeant S. and that he "was going to give him a beating," but that he never got the chance to strike Sergeant S. because another service member (Sergeant B.) intervened.  He was subsequently given a lie detector test, was never actually asked about the incident with Sergeant S., and was told that he had failed the test.  The appellant's representative reported that an incomplete investigation was conducted and that there was no record of the statement from Sergeant B., which would have substantiated the appellant's claim.

Initially, the Board notes that none of the statutory bars to establishing entitlement for VA benefits are implicated in this case.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  With regard to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of an offense of moral turpitude, which is generally considered conviction for a felony.  The facts here do not reflect that the appellant engaged in acts approximating a gross violation of standards of moral conduct, or vileness as to constitute an offense of moral turpitude.  None of the documents describing the appellant's charges characterize any offense as a "felony."

Also, the only other misconduct evident during service is the minor offense in May 1987 where the appellant failed to go at the time prescribed to company formation.  The evidence does not indicate that the remainder of the appellant's service was anything other than meritorious.  He acknowledged his wrongdoing prior to being discharged, accepted responsibility for his misconduct and requested a discharge, and expressed remorse for his actions.  Overall, the evidence does not reflect the presence of both willful and persistent misconduct.

Moreover, the appellant did not accept the undesirable discharge to escape a trial by a general court-martial.  His legal proceedings involved a special court-martial.  None of the other conditions listed in 38 C.F.R. § 3.12(d) apply in this case.

Based on this evidence, the Board concludes that the appellant's actions that led to his "under other than honorable conditions" characterization of service do not amount to a statutory or regulatory bar to VA benefits.  Therefore, the Board finds that the character of his discharge is not dishonorable for VA purposes, and does not serve as a bar to his possible receipt of VA benefits based on his period of service.


ORDER

The character of the appellant's discharge is not a bar to eligibility for VA benefits; the appeal is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


